DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-4, drawn to a laminate for a flexible image display device.
Group II, claims 5-6,
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the laminate according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iwasaki (JP 2017-095657, cited on IDS, machine translation via EPO provided) in view of Miyake (JP H08209079, cited on IDS, machine translation via EPO provided).
The shared technical feature lacks novelty or inventive step in view of Iwasaki et al. because the reference teaches a pressure-sensitive adhesive layer which can be applied to an optical film (laminate) for forming a flexible image display device, wherein the optical film includes at least a polarizing plate (polarizing membrane) ([0002]-[0003], [0187]). Iwasaki et al. teaches that the adhesive used in a foldable image display device is required to withstand large deformation due to bending in addition to deformation due to stress [0015].
Iwasaki et al. teaches that the desired bending resistance of the pressure-sensitive adhesive layer can be achieved by optimizing the shear strain under a particular shear stress, which can be controlled by the composition of the adhesive layer ([0025]), but the reference does not expressly teach a specific amount of deviation based on the pressure-sensitive adhesive layer when the laminate is bent with a particular bending radius.
deviation) of the pressure-sensitive adhesive is preferably in the range of 50 to 100 µm / 30 µm so as to achieve a good balance between the adhesive force and the displacement amount ([0021]-[0023]).
Since Iwasaki et al. and Miyake et al. both teach similar acrylic-based pressure-sensitive adhesive compositions (Iwasaki et al., [0030]; Miyake et al., [0014]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical film of Miyake et al. by setting a deviation of the pressure-sensitive adhesive layer within the claimed range, as taught by Miyake et al., for the benefit of achieving an adhesive having sufficient adhesive force and displacement due to bending so as to be suitable for use in flexible image display devices. Given that the pressure-sensitive adhesive layer of Iwasaki et al. has a thickness of 1 to 200 µm, preferably 50 µm as utilized in all of the Examples ([0175], [0213]-[0217]), the pressure-sensitive adhesive layer of Iwasaki et al. in view of Miyake et al. would be expected to have a displacement in the range of about 83 to 167 µm, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785